Title: To George Washington from William Heath, 8 July 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, July 8. 1782.
                  
                  I am honored with yours of the 7th—Colonel Nicola has been appointed by the officers of the army to attend the  referees to support the charges exhibited against the contractors.  I have given him notice of the intended meeting of the referees on wednesday next, and desired him to conduct accordingly.
                  I some time since wrote mr Marbois respecting the two French deserters who were sent on from Massachusetts as recruits—Enclosed is his answer.  The Frenchmen have been and still are confined in the provost.  If your excellency should think it adviseable to direct that they join some regiment and do duty until mr Marbois sends for them, it shall be done; or they shall be otherwise dealt with as you may think proper.  I have the honor to be, with the greatest respect, your Excellency’s most obedient servant,
                  
                     W. Heath
                  
               